662 S.E.2d 555 (2008)
STATE
v.
Kenneth Wayne MAREADY.
No. 32A08.
Supreme Court of North Carolina.
April 23, 2008.
Isaac T. Avery, III, Special Counsel, David Saacks, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 21st day of April 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Maready) shall have up to and including the 24th day of May 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 23rd day of April 2008."